                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division



KEVIN DENNARD HUBERT,
#05461-033,

                      Petitioner,
V.                                                                  ACTION NO. 2:19CV68

MARK J. ROSTER,Acting Warden,

                      Respondent.


                                        FINAL ORDER


       This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2241.

Petitioner Hubert seeks to have the court vacate two firearms convictions he received out of the

Western District of Kentucky, and to be resentenced. He alleges that his convictions are

unconstitutional, relying on the "savings clause" in § 2255(e) and the Fourth Circuit's decision in

United States v. Simms.914 F.3d 229(4th Cir. 2019)(en banc).

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of28

U.S.C. § 636(b)(1)(B)and(C)and Rule 72 ofthe Rules ofthe United States District Court for the

Eastern District of Virginia for report and recommendation. The Report of the Magistrate Judge

filed December 16, 2019 recommends dismissal of the petition without prejudice for lack of

jurisdiction as Hubert's claims are not cognizable under § 2241. By copy ofthe report, each party

was advised ofhis right to file written objections to the findings and recommendations made by the

Magistrate Judge. The Court has received no objections to the Magistrate Judge's Report and

Recommendation and the time for filing objections has now expired.


                                                 1
        Accordingly,the court does hereby accept the findings and recommendations set forth in the

report ofthe United States Magistrate Judge filed December 16,2019 and it is,therefore ORDERED

that respondent's Motion to Dismiss be GRANTED, and that the petition be DENIED and

DISMISSED without prejudice.

        Finding that the basis for dismissal of Petitioner's § 2241 petition is not debatable, and

alternatively finding that Petitioner has not made a "substantial showing of the denial of a

constitutional right," a certificate ofappealability is DENIED. 28 U.S.C.§ 2253(c);s^ Rules Gov.

§ 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell. 537 U.S. 322,335-38(2003); Slack v.

McDanieL 529 U.S. 473,483-85 (2000).

        Petitioner is ADVISED that because a certificate ofappealability is denied by this Court,he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to seek a

certificate of appealability firom the Fourth Circuit, he must do so within sixty(60)days from the

date ofthis Order. Petitioner may seek such a certificate by filing a written notice ofappeal with the

Clerk of the United States District Court, United States Courthouse, 600 Granby Street, Norfolk,

Virginia 23510.

        The Clerk shall mail a copy ofthis Final Order to petitioner and provide an electronic copy of

the Final order to counsel ofrecord for respondent.




                                       ROBERT G. DjOUMAR
                                       UNITED STATES DISTRICT JUDGE
   r§)lk, y^ijginia
                2020
